Continuation for Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3: The proposed amendments will not be entered, as 1) They are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal, and 2) Applicant paradoxically argues that the proposed amendments are only grammatical and that the claims do not teach this new limitation (see p7 of the reply). Any amendment for grammatical purposes would not be expected to impact the scope of the claim, and Applicant has not shown why the amendments are necessary now and after-final rejection and particularly when the proposed amendment and the arguments create a point of confusion towards claim scope and possible issues under 35 U.S.C. § 112(b).

Continuation of Box 12: Applicant’s arguments on pages 7-12 of the reply have been fully considered but not found persuasive of error. Alternative grounds of rejection under both 35 U.S.C. § 102 and 103 were made in the last Office Action against the claims based upon the Meyer setting forth a “substantially identical” pancreatic stem cell composition and as independent claim 10 recites generic product-by-process culturing steps. See M.P.E.P. § 2112.01 and 2113, and particularly noting that examiners bear a lesser burden of proof in these circumstances. The burden remains shifted to Applicant to show that the pancreatic stem cells of Meyer do not possess the claimed properties and any such showing must be reasonably commensurate to the scope of the claims.
old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (emphasis added). At this time, there is no evidence as yet of record suggesting Meier’s pancreatic stem cells do not possess this property.

Conclusion
Claims 10, 14-17, and 31-33 remain rejected for the reasons set forth in the final Office Action dated 9/14/2020. Claims 1-9 and 18-30 remain withdrawn from consideration. Updated results from the search are appended with this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 5:00am-3:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653